NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE GENE S. GROV`ES,
Petiti0ner.
Miscellane0us Docket No. 993
011 Petition for Writ of Mandamus to the United
States Court of Appea1s for Veterans Claims in oase no.
06-1652, Judge William P. Greene, Jr.
ON PETITION FOR WRIT OF MANDAMUS
Before LOURIE, MO0RE, and REYNA, Circuit Ju,dges.
PER CURIAM.
ORDER
Gene S. Groves petitions for a writ of mandamus to
direct the United States Court of Appea1s for Veterans
C1aims (“Veterans Court") to rule on his motion for recon-
sideration.
GroVes had appealed a Veterans Court determination
that there was no clear and unmistakable error in a
September 1972 regional office decision, among other

IN RE GROVES 2
things The Secretary of Veterans Affairs ("Secretary”)
filed a motion to remand, arguing that Groves’s appeal
was premature, because the Veterans Court had failed to
rule on Groves’s motion for reconsideration. We granted
the Secretary’s motion, stating:
We anticipate that the Court of Appeals for
Veterans Claims will promptly rule on the
pending motion and enter judgment when
appropriate When judgment is entered by
that court, Groves may again appeal to seek
review of any issue within this court’s juris-
diction for which there is a final adverse de-
Cision.
After waiting eight months following our order,
Groves filed a petition for a writ of mandamus compelling
the Veterans Court to follow our “direction” to "promptly
rule on the pending motion and enter judgment."
On July 26, 2011, the Veterans Court denied Groves’s
motion for reconsideration Groves asked that the Veter-
ans Court issue a decision, and it now has. Accordingly,
mandamus relief is not proper. As stated in our previous
order, Groves’s other arguments concerning the Veterans
Court’s action can be raised by appeal from the now-final
Veterans Court decision.

3 IN RE GR.ovES
Accordingly,
IT ls ORDERED THAT:
(1) The petition for a writ of mandamus is denied
(2) All pending motions are moot
FOR THE COURT
SEP 07 2011
Date
/s/ J an H0rbaly
J an Horbaly
Clerk
lo
cc: Gene S. Groves
Jeanne E. Davidson, Esq.
Clerk, United States Court of Appeals for Veterans
Claims _
FlLED
u.s.couar or 12
ms F£nEmlPc5faf:bSnm
SEP.0 7 2011
.|AN HDRBAL¥
CLERK